     Case 2:12-cv-02334-TLN-DB Document 98 Filed 10/31/19 Page 1 of 3


1    RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
2
     CHRISTIAN MEJIA
3    Trial Attorney, Tax Division
     U.S. Department of Justice
4    P.O. Box 683
     Ben Franklin Station
5    Washington, D.C. 20044-0683
     (202) 305-7548 (v)
6    (202) 307-0054 (f)
     Email: Christian.Mejia@usdoj.gov
7
     McGREGOR W. SCOTT
8    United States Attorney
     Eastern District of California
9    Of Counsel
10   Attorneys for the United States of America
11                          IN THE UNITED STATES DISTRICT COURT
12                       FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                                   Civil No. 2:12-CV-02334 TLN DB
14   UNITED STATES,
                                                   NOTICE OF APPEARANCE
15                     Plaintiff,
16          v.
17   L. RICHARD SHEARER;
     DIANE SHEARER;
18   STANLEY SWENSON as Trustee of
     the HOTLUM TRUST, BERRYVALE
19   TRUST, and REGENCY TRUST; et al.;
20
                       Defendants.
21

22

23          PLEASE TAKE NOTICE THAT Plaintiff, the United States of America, by and
24   through undersigned counsel, hereby gives notice that, effective on the date hereof,
25   Christian Mejia, Trial Attorney, Tax Division, United States Department of Justice, will
26   replace Guy Patrick Jennings, Retired, as counsel for the United States of America in the
27

28

                                                  1


                                                                                          18057412.1
     Case 2:12-cv-02334-TLN-DB Document 98 Filed 10/31/19 Page 2 of 3


1    above-captioned matter. Please address all correspondence and inquiries to Christian
2    Mejia at the address set forth below.
3          Christian Mejia hereby enters an appearance on behalf of the United States of
4    America.
5          Dated: October 31, 2019.
6                                            Respectfully submitted,
7                                            RICHARD E. ZUCKERMAN
8                                            Principal Deputy Assistant Attorney General

9                                            /s/ Christian Mejia
                                             CHRISTIAN MEJIA
10                                           Trial Attorney, Tax Division
                                             U.S. Department of Justice
11
                                             McGregor W. Scott
12                                           United States Attorney, E.D. Cal.
                                             Of Counsel
13
                                             Attorneys for the United States
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2


                                                                                     18057412.1
     Case 2:12-cv-02334-TLN-DB Document 98 Filed 10/31/19 Page 3 of 3


1                                CERTIFICATE OF SERVICE
2          IT IS HEREBY CERTIFIED that on this 31st day of October, 2019, I served a
     copy of the foregoing NOTICE OF APPEARANCE, to the following:
3
           By U.S. Mail, postage fully prepaid, to:
4

5                VERNON L. SWENSON
                 LEORA SWENSON
6                1045 N. Old Stage Road
                 Mt. Shasta, CA 96067
7
                 Evelyn Louise Shearer
8
                 1107 Benton Street, Apt. 128
9                Loma Linda, CA 92354

10         And by ECF notification to:
11
          MATTHEW GILMARTIN,                          Attorney for L. Richard Shearer and
12        Ohio Bar #024683                            Diane Shearer
13        Matthew Gilmartin, Attorney at Law, LLC
          P.O. Box 939
14        North Olmsted, OH 44070
          matt7g@att.net
15

16
          SHAUN CUNNINGHAM (Local Counsel)            Attorney for L. Richard Shearer and
17        Law Office of Shaun Cunningham              Diane Shearer
          41 Vantis Drive
18        Aliso Viejo, CA 92656
          mrshauncunningham@gmail.com
19
          JOE ALFRED IZEN, Jr                         Attorney for Stanley Swenson as
20        5222 Spruce Street                          Trustee of the Hotlum Trust, the
          Bellaire, TX 7740                           Berryvale Trust and the Regency
21        jizen@comcast.net                           Trust
22
          JIHAD M. SMAILI (Local Counsel)             Attorneys for Stanley Swenson as
23        SMAILI & ASSOCIATES                         Trustee for Hotlum, Berryvale, and
          615 Civic Center Drive West, Suite 300      Regency Trusts
24        Santa Ana, CA 92701
          jihad@smaililaw.com
25

26                                         /s/ Christian Mejia
                                           CHRISTIAN MEJIA
27                                         Trial Attorney, Tax Division
                                           U.S. Department of Justice
28

                                                3


                                                                                    18057412.1
